 

Exhibit 10.41

 

*Portions of this exhibit marked [*] are requested to be treated confidentially.

 

DCVAX-DIRECT MANUFACTURING AND SERVICES AGREEMENT

 

This Services Agreement (this “Agreement”) is entered into, effective as of
January 17, 2014(the “Effective Date”), by and between Cognate BioServices, a
Delaware corporation (Cognate”), and Northwest Biotherapeutics, a Delaware
corporation (“NW Bio”).

 

RECITALS

 

WHEREAS, NW Bio is in the business of developing immune cell therapies for
cancer, and Cognate is in the business of manufacturing clinical grade cellular
products on a contract services basis;

 

WHEREAS, NW Bio and Cognate previously entered into a Services Agreement for the
production of NW Bio’s DCVax® Products by Cognate (the “Prior Services
Agreement”) and a Conversion and Lock-Up Agreement (the “Lock-Up Agreement”);

 

WHEREAS, Cognate has dedicated cGMP facilities and other facilities to NW Bio
programs, and conducted all of NW Bio’s physical operations including all
collections of patient tumor tissues and leukapheresis materials from clinical
sites, all manufacturing, quality control, cryopreservation and banking of all
DCVax® products, and all distribution and logistics to the point of care
throughout the US, as well as management and oversight of all such functions in
Europe and Israel;

 

WHEREAS, both the quantity and the scope of services NW Bio has requested
Cognate to provide greatly exceed the maximum amounts contemplated or provided
for in the Prior Services Agreement, and the parties have jointly determined
that the Prior Services Agreement needs to be amended accordingly, and certain
services beyond the core manufacturing services need to be covered in separate
agreements;

 

WHEREAS, Cognate has delivered, and will continue to deliver during the Term of
this Agreement, its invoices to NW Bio on a current monthly basis for the
services and facilities for NW Bio’s programs (collectively, the “Manufacturing
Bills”);

 

[*]

 

WHEREAS, Cognate has also undertaken and completed on a highly accelerated basis
[*] NW Bio’s DCVax®-Direct product and the manufacturing thereof, [*];

 

WHEREAS, building upon the initial stages of work already completed, the parties
desire to carry out the [*]work required, including research and development,
manufacture, distribution and handling of DCVax®-Direct Products for clinical
trials and for subsequent commercialization. [*];

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

 

  

WHEREAS, the parties also desire to update and reformulate their existing
Services Agreement into a more comprehensive and complete set of four agreements
consisting of (i) this DCVax-L Manufacturing and Services Agreement, (ii) a new
DCVax-Direct Manufacturing And Services Agreement, (iii) a new Ancilliary
Services Agreement, and (iv) a new Manufacturing Expansion Services Agreement;
and

 

WHEREAS, the parties also desire to update their existing Quality Agreement
associated with the manufacture of DCVax®-Direct and ensure that the new or
amended Services Agreements meet the requirements set forth in such Quality
Agreement.

 

AGREEMENT

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

SECTION 1:     SERVICES

 

Cognate will provide to NW Bio, on the terms and conditions set forth herein,
Manufacturing Services as provided in Section 1.1. The Manufacturing Services
may be referred to herein as the “Services.” Under separate agreements, Cognate
will also provide Ancillary Services and Manufacturing Expansion Services as
provided in Section 1.2.

 

1.1    Manufacturing Services

 

1.1.1 Scope of Manufacturing Services.

 

(A.) In the U.S., Cognate will provide Manufacturing Services for the production
of DCVax®-Direct products for various solid tumor cancers, (the “DCVax®-Direct
Product(s)”). Such Manufacturing Services, together with related Ancillary
Services, will comprise the services necessary for the production and release of
the DCVax®-Direct Products for administration to human patients (including,
without limitation, materials management, quarantined inventory, quality
control, quality assurance, sterility testing, potency assays and lot release).
The Manufacturing Services do not include any services after product release at
Cognate’s cGMP manufacturing facility and delivery by Cognate to the shipping
company.

 

(B.) Outside the U.S., under the Prior Services Agreement Cognate has been
providing extensive and ongoing technology transfer, technical support and
general management and oversight of third party providers and manufacturers, and
the services required by NW Bio have been growing and expanding substantially.
Following the Effective Date of this Agreement, such services relating to third
parties will be provided under the separate agreements for Ancillary Services.
[*]. The amounts to be billed by Cognate for such direct Manufacturing Services
outside the U.S. will be jointly agreed by the parties based upon market factors
and costs, and are anticipated to be substantially higher than in the U.S.,
particularly with respect to direct and indirect personnel costs. This Agreement
will include (and will be further amended and restated as needed to include)
direct Manufacturing Services outside the U.S. as soon as Cognate is ready to
begin preparations for and implementation of such Services.

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

2

 

  

1.1.2    Manufacturing Services Capacity.        Cognate will commit to
providing the necessary facilities and personnel for production of DCVax®-Direct
Products [*]. If NW Bio requests production of DCVax®-Direct Products in excess
of the Maximum Product Lots, Cognate will use commercially reasonable efforts to
accomplish such excess production as requested, provided that NW Bio pays for
such services in accordance with Section 2 hereof.

 

1.1.3    Regulatory Standards. The Manufacturing Services will be carried out in
accordance with current Good Manufacturing Practices (“cGMP”) requirements
established by the U.S. Food and Drug Administration (“FDA”), or the equivalent
requirements established by the applicable regulators outside the U.S.

 

1.2    Additional Agreements

 

Certain additional services relating to the DCVax-L program will be provided at
NW BIO’s request under separate agreements. These include an Ancillary Services
Agreement and a Manufacturing Expansion Services Agreement. The Ancillary
Services will include shipping distribution and logistics services;
cryopreservation and storage services; clinical support services; development
and validation services; recordkeeping services, and others. The Manufacturing
Expansion Services will include oversight, management and support of third party
manufacturing outside the U.S., [*] and supporting new and/or upgraded or
expanded manufacturing capacity for NW BIO’s programs.

 

1.3    Quality Agreement

 

Under the prior Services Agreement, the parties had entered into a Quality
Agreement establishing the quality standards to be met in DCVax®-Direct
Products, the requirements for product release, the respective roles and
responsibilities of NW Bio and Cognate in these processes, the standards and
procedures for the handling of any deviations from the usual quality standards
or product release requirements, and/or any complaints, the processes and
allocation of responsibilities for reporting of these matters, and related
subjects. Within one hundred eighty (180) days after the Effective Date of this
Agreement, the parties will update the existing Quality Agreement consistent
with the terms of this Agreement. Such updated Quality Agreement will be
attached hereto as Exhibit A and incorporated herein by reference.

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

3

 

  

SECTION 2:    PAYMENTS

 

2.1     Payments for Manufacturing Services in the U.S.

 

2.1.1     Facilities Capacity Payments.

 

For regular ongoing costs associated with facilities and equipment to be used in
NW Bio programs, NW Bio will pay a monthly Facilities Capacity Payment. Such
monthly payment does not include start-up costs, shut down costs, capital
expenditures or other non-recurring costs (which are expected to be covered in
the separate Manufacturing Expansion Services Agreement). The amount of the
monthly Facilities Capacity Payment will be determined in relation to the
capacity to provide for a specified number of Product Lots as follows, and will
escalate with a consumer price index jointly selected by the parties:

 

·    [*]

 

·    [*]

 

2.1.2 Fixed Fees for Manufacturing Services and Supplies; Minimum Commitments.

 

(A.) [*]

 

(B.) [*]

     [*]

 

     [*]

 

(C.) [*]

 

(D.) Cognate will hire, train and maintain sufficient technical staff for the
manufacture of such volume of DCVax®-Direct products as specified in the Minimum
Commitment below (or such higher volume as NW Bio may request and may be jointly
agreed), and for ongoing regulatory compliance for such volume of DCVax®-Direct
products.

 

(E.) Notwithstanding anything to the contrary, NW Bio hereby commits to a
minimum volume of DCVax®-Direct Products (the “Minimum Commitment”) equal to [*]

 

(F.) [*]

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

4

 

  

2.1.3 Start-up, Change, Reduction and/or Shut-down Costs, Capital Expenditures:

 

For each program and/or facility that NW Bio desires to start up, expand,
upgrade, change, reduce or shut down, Cognate will prepare budgets for the
capital expenditures required. NW Bio will review and approve the applicable
budgets for the capital expenditures involved in each such program or site
start-up, expansion, upgrade, change, reduction or shut-down. NW Bio will pay
the budgeted capital expenditures. If NW Bio decides for any reason to shut-down
or suspend the DCVax®-Direct program in whole or in part, the following shutdown
or suspension fees shall apply to cover costs associated with such a shutdown or
suspension. These fees are separate from and additional to any other payments
under this Agreement, including any remedies in connection with any breach of
this Agreement whether such breach is associated with such shut down, suspension
or substantial delay or otherwise.

 

[*]

[*]

[*]

[*]

 

2.1.4 Expansion Planning and Implementation Costs:

 

Until the Manufacturing Expansion Services Agreement is executed between the
parties, for each program and/or facility that NW Bio desires to expand,
upgrade, or change, Cognate will prepare budgets for the costs involved and the
capital expenditures required. NW Bio will review and approve the applicable
budgets for the costs and the capital expenditures involved in each such
expansion. NW Bio will pay the budgeted costs and capital expenditures.

 

2.2 Payment for Manufacturing, and/or Supervisory Services Outside the U.S.

 

[*]. Such services will be covered under a separate Agreement, as needed, but in
the absence of such a separate Agreement, the parties agree that such Services
will be paid on market terms proportional in the applicable country market to
the terms under to this Agreement, adjusted for the higher costs of such
manufacturing services being performed [*].

 

2.3    Reimbursement of Travel Costs

 

In addition to the payments for various services and expenses provided in this
Section 2, NW Bio will reimburse all travel-related costs incurred by Cognate in
performing any services hereunder. Such reimbursements will include appropriate
per diem travel cost payments, to be jointly agreed by the parties in connection
with each set of services, and reimbursement of all travel-related costs not
covered by agreed per diem payments.

 

2.4    [*]

 

[*]

 

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

5

 

  

2.5    Credit Terms and Collection Costs

 

If NW Bio does not make a payment or reimbursement when due, the outstanding
unpaid amounts will accrue interest at a default interest rate of one and
one-half percent (1-1/2%) per month. If any collection action is undertaken to
collect unpaid amounts, NW Bio will pay all fees and costs associated with such
collection actions including, without limitation, reasonable attorneys’ fees, as
incurred.

 

2.6    Yearly Adjustment

 

All payment amounts referenced in this Agreement shall be subject to a yearly
increase of three percent (3%). The first increase shall be effective on the
first invoice after the 12 month anniversary of this Agreement.

 

2.7    Milestone and Initiation Payments

 

The disinterested members of the Board of Directors of NW Bio agree that the
magnitude of the undertakings now being asked of Cognate, particularly in view
of the extraordinary performance by Cognate to date, and the scale and scope of
services needed, which far exceeds the parties’ expectations when the Prior
Agreement was entered into, [*]. NW Bio will also make milestone payments to
Cognate upon the achievement of mutually agreed operational milestones, [*].

 

2.8    Other Payment Terms

 

2.8.1 Payment of Manufacturing Bills Pursuant to Work Performed Under the Terms
of this Agreement: Payment of Manufacturing Bills will be due within fifteen
(15) after the invoice date. In the event that NW Bio fails to pay any
Manufacturing Bills within fifteen (15) days after the invoice date, then
commencing thirty (30) days after the invoice date and continuing until paid in
full by cash and/or stock, the overdue amount will bear default interest at the
rate of one and one-half percent (1-1/2%) per month. At least half of all
Manufacturing Bills during the first eighteen (18) months following the
Effective Date of this Agreement (the “Conversion Period”) will be paid in
shares of NW Bio common stock, with the remaining portions of such Manufacturing
Bills paid in cash. [*]. The conversion price for any conversions after the
Conversion Period will be jointly determined by the parties, based upon market
factors. With respect to any shares of NW Bio stock to be issued hereunder,
Cognate may elect to receive unregistered shares immediately (with registration
rights as provided herein) or to receive registered shares on the earliest date
that any registered shares are issued to any other investors after the date of
the Manufacturing Bill being converted. [*].

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

6

 

  

2.8.2 Most Favored Nation Conversion Terms: Notwithstanding anything to the
contrary herein, or in any other document or source any amounts owed that are
paid by NW Bio in shares, warrants and/or other securities of any kind (such as
restricted stock units, convertible debt securities or other) issued or issuable
under in connection with this Agreement (including any subsequent amendments
hereof), will be subject to adjustment on a most favored nation basis relative
to the terms provided or applied to any other investor or creditor of NW Bio
during the Term of this Agreement or the Lock-Up Agreement, so that the terms of
all shares, warrants and other securities issued or issuable under this
Agreement will have terms no less favorable to Cognate than the terms of any
shares, warrants and/or other securities issued or issuable to any other
investor or creditor during the Term of this Agreement or the Lock-Up Agreement.
For the avoidance of doubt, the application of most favored nation treatment
will include not only the price and terms of securities issued but also the
addition of, and terms relating to, additional securities, and additional rights
and/or benefits to the investor or creditor (including warrants, rights of first
refusal, registration rights, pre-emptive rights, and/or other securities,
rights or benefits). Such most favored nation adjustments may be implemented at
any time or times after being triggered by terms provided to other investors or
creditors, and may be triggered on multiple occasions with respect to a
particular security issued hereunder.

 

SECTION 3:     CONFIDENTIALITY

 

In connection with this Agreement, the parties will maintain a mutual
Confidentiality Agreement.

 

SECTION 4:     REPRESENTATIONS AND WARRANTIES

 

4.1    Agreement Duly Authorized; Valid and Binding Obligations

 

Cognate and NW Bio each hereby represents and warrants, severally and not
jointly, that:

 

4.2.1    Such party is a corporation or entity duly organized, validly existing
and in good standing under the laws of the jurisdiction where such party is
domiciled, and has all necessary power and authority to (i) own, operate and
occupy its properties and to carry on its business as presently conducted and
(ii) enter into this Agreement and the other agreements, instruments and
documents contemplated hereby, and to consummate the transactions contemplated
hereby and thereby. Such party is qualified to do business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect.

 

4.2    All necessary corporate or other proceedings, votes, resolutions,
consents, waivers and approvals relating to the sale and purchase of shares have
been completed by the applicable party. Upon execution, this Agreement will
constitute a valid and legally binding obligation of the party, enforceable in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies.

 

4.2    Valid Issuances; No Violation

 

NW Bio hereby represents and warrants that:

 

7

 

  

Upon issuance hereunder, each conversion share will be validly issued, fully
paid and non-assessable. The execution, delivery, performance, issuance, sale
and delivery of this Agreement and compliance with the provisions hereof by NW
Bio will not (a) violate any provision of NW Bio’s certificate of incorporation
or bylaws or, to the knowledge of the NW Bio, any law, statute, rule or
regulation applicable to or NW Bio any order, judgment or decree of any court,
arbitrator, administrative agency or other governmental body applicable to NW
Bio or any of its assets or (b) conflict with or result in any material breach
of any of the terms or conditions of any agreement or instrument to which NW Bio
is a party, or give rise to any right of termination, cancellation or
acceleration under any such agreement or instrument, or result in the creation
of any lien or other encumbrance upon any of the material assets of NW Bio.

 

4.3    No Warranties of Merchantability or Fitness

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, COGNATE MAKES NO WARRANTIES OR
REPRESENTATIONS OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE OR MERCHANTABILITY, WITH RESPECT
TO ANY DCVAX®-DIRECT PRODUCTS OR ANY SERVICES RENDERED HEREUNDER, OR ANY
TECHNOLOGY THAT MAY BE USED IN SUCH SERVICES OR INCORPORATED INTO SUCH
DCVAX®-DIRECT PRODUCTS.

 

SECTION 5:     INSURANCE, INDEMNIFICATION, LIABILITY

 

5.1    NW Bio Insurance Obligations

 

NW Bio is required to obtain and to maintain throughout the term of this
Agreement, in such amounts as are reasonably acceptable to Cognate, (a) clinical
trial insurance covering all clinical trials of DCVax®-Direct Products, (b)
all-risks umbrella insurance, (c) product liability insurance covering the
distribution, use and administration of DCVax®-Direct Products to patients, and
(d) such other insurance as is reasonable or customary in the industry. Cognate
shall be a named insured and beneficiary on all such insurance coverages.

 

5.2    Cognate Insurance Obligations

 

Cognate is required to obtain and to maintain throughout the term of this
Agreement, in such amounts as are reasonably acceptable to NW Bio, (a) product
liability insurance covering the manufacture of DCVax®-Direct Products by
Cognate, and (b) such other insurance as is reasonable or customary in the
industry. NW Bio shall be a named insured and beneficiary on all such insurance
coverages.

 

8

 

  

5.3    Indemnification

 

In addition to all rights and remedies available to Cognate at law or in equity,
NW Bio will indemnify and hold harmless Cognate and its successors, assigns,
affiliates and their respective present and former directors, officers,
partners, employees, agents, representatives, shareholders, successors and
assigns (each an "Indemnified Party") to the fullest extent permitted by law
from and against all costs, expenses, losses, claims, damages, liabilities, [*])
(a) arising from or relating to this Agreement and/or any transactions or
services contemplated hereunder, (b) arising from or relating to any changes
from the original agreement of the parties as described herein, or arising from
or relating to a delayed agreement, or arising from or relating to from delayed
payment, delayed conversions and/or delayed issuances hereunder beyond the
applicable Manufacturing Bill dates or other applicable reference dates, and (c)
arising from or relating to any use or administration to patients of
DCVax®-Direct Products manufactured by Cognate, provided that Cognate has
manufactured such DCVax® Products substantially in accordance with the
applicable specifications or SOPs for such DCVax®-Direct Products and/or with
commercially reasonable deviation from such SOPs. NW Bio will pay all fees and
expenses (including reasonable attorneys’ fees), as incurred, which are incurred
by or on behalf of an Indemnified Party, or to which an Indemnified Party may
become subject, in connection with any matters covered by this indemnification
and/or in connection with investigating, preparing, pursuing, defending and
resolving any threatened or pending claim, action, proceeding or investigation
(collectively, “Proceedings") arising therefrom, whether or not such Indemnified
Party is a formal party to such Proceedings.

 

5.4 No Consequential Damages

 

Notwithstanding anything to the contrary, in no event shall either party shall
be liable hereunder, on any basis, for any indirect or consequential damages.

 

SECTION 6:    TERM AND TERMINATION

 

6.1    Term

 

This Agreement will remain in force until the later of seven (7) years from the
Effective Date (the “Term”) or five (5) years after the first commercial sales
of DCVax®-Direct Products pursuant to a Biologics License Application or
marketing authorization (not a compassionate use, hospital exemption or similar
authorization), unless terminated earlier pursuant to Section 6.2.

 

6.2    Termination

 

Either party may terminate this Agreement in the event of a material breach by
the other party which remains uncured after notice of such breach for a period
of thirty (30) days in the case of a monetary breach, or a period of one hundred
twenty (120) days in the case of a non-monetary breach that is material to the
contract taken as a whole.

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

9

 

  

SECTION 7:    REGISTRATION

 

7.1. Unregistered Shares.

 

For any conversion shares issued hereunder which are unregistered under the
Securities Act of 1933, as amended (the “Securities Act”) at the time of
issuance, the certificates evidencing such unregistered conversion shares may,
if necessary, bear the following legend (or a substantially similar legend) and
such other legends as may be required by applicable laws:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH
SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.”

 

7.2    Registration.    

 

Cognate will be entitled to “piggyback” registration rights, with respect to all
unregistered conversion shares issued hereunder and all other shares and
securities of NW Bio owned by Cognate and its affiliates, in any registrations
effected by NW Bio until all such shares and securities have been registered. NW
Bio will use commercially reasonable efforts to complete registration of such
unregistered conversion shares by the earlier of six (6) months after the
Effective Date of this Agreement or six (6) months after issuance during the
Term of this Agreement.

 

7.3    Registration Costs.    

 

NW Bio will bear all costs and expenses (including attorneys’ fees) relating to
the preparation and filing of all registrations which NW Bio is required to
undertake pursuant to this Agreement. 

 

SECTION 8:     MISCELLANEOUS

 

8.1    Governing Law

 

This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware, without regard to principles of conflicts of law.

 

8.2    Entire Agreement

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof, and supersedes all prior agreements for
DCVax®-Direct, understandings, promises or undertakings with respect to the
subject matter hereof, provided however, that this Agreement is part of a
package of agreements which also includes a DCVax®-L Services Agreement and
multiple Ancillary Services agreements (including a Clinical Support, Shipping,
Distribution and Logistics, and Scheduling Specialty Services Agreement, a
Manufacturing Expansion and Support Agreement and related agreements).

 

10

 

  

8.3    Amendments

 

Except as otherwise expressly provided herein, this Agreement may not be amended
except by a written instrument signed by both parties hereto.

 

8.4    Adjustments for Stock Splits and Similar Transactions

 

In the event of a stock split, reverse split or other similar transaction during
the Term of this Agreement, the prices and other numbers herein will be adjusted
accordingly.

 

8.5    Survival

 

The provisions of Sections 2 - 5 herein will survive the expiration or
termination of this Agreement until expiration of the applicable statute of
limitations.    

 

8.6    Notices

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to be effective upon delivery when delivered (a) personally; (b) by facsimile or
email, provided a copy is mailed no later than the next business day through a
nationally recognized overnight delivery service; or (c) by overnight delivery
through a nationally recognized overnight delivery service, in each case
properly addressed to the receiving party at such address or facsimile number as
the receiving party has furnished to the sending party in writing.

 

8.7    Severability

 

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, then such provision shall be excluded from this Agreement, the
balance of the Agreement shall be enforceable in accordance with its terms, and
the parties shall negotiate in good faith to amend or add to the provisions of
this Agreement to effectuate as nearly as reasonably practicable, and as nearly
as permitted under applicable law, the original intent of the parties with
respect to the provision excluded.

 

8.8    Successors and Assigns

 

Except as otherwise expressly provided herein, the provisions hereof will be
binding upon, and inure to the benefit of the respective successors, assigns,
heirs, executors and administrators of the parties hereto. Neither party hereto
may transfer all or any portion of its rights under this Agreement to a third
party other than an affiliate without the prior written consent of the other
party hereto.    

 

11

 

  

8.9    Interpretations

 

All pronouns and any variations thereof will be deemed to refer to the
masculine, feminine, neuter, singular or plural, as the identity of the person
or persons or entity or entities may require. All references to “$” or dollars
herein will be construed to refer to United States dollars. The titles of the
Sections and subsections of this Agreement are for convenience or reference only
and are not to be considered in construing this Agreement. All references to
“including” shall be deemed to mean “including, without limitation.”

 

8.10    Counterparts

 

This Agreement may be executed in counterparts, each of which when so executed
and delivered will constitute a complete and original instrument but all of
which together will constitute one and the same agreement, and it will not be
necessary when making proof of this Agreement or any counterpart thereof to
account for any counterpart other than the counterpart of the party against whom
enforcement is sought.

 

[signatures on the following page]

 

12

 



 

IN WITNESS WHEREOF, the parties have executed this Services Agreement effective
as of the date first set forth above.

 

NORTHWEST   COGNATE BIOSERVICES, INC. BIOTHERAPEUTICS, INC.                    
    By:     By:             Name:     Name:  

 

13

 

